Title: From Thomas Jefferson to Thomas Cooper, 17 April 1801
From: Jefferson, Thomas
To: Cooper, Thomas



Dear Sir
Monticello Apr. 17. 1801.

Your favor of the 2d. inst. is just now recieved. your former one had also come duly to hand, and was properly disposed of to produce it’s effect at it’s just season. it was not therefore from inattention that I had not acknoleged it, but from the absolute impossibility of doing this in the immense number of those I daily recieve. it reduces me to the painful necessity of leaving those who are so kind as to write to me on matters of business to see the answers to their letters in what is done in consequence of them. be assured that your’s shall not fail of it’s effect in due time. your disinterested anxiety on this subject adds to the just estimation in which your character is held by the wise and the good. the apostles of human improvement may inspire with the neophobia those who are fattening on the labour & ignorance of their fellowmen. darkness is their delight, & the harbingers of day their dread: but the world will do justice to both. I have not yet heard whether Dr. Priestley is perfectly recovered: but hope he is. accept assurances of my perfect esteem & respect.

Th: Jefferson

